        Case 2:16-cr-00062-LRH-EJY Document 358 Filed 10/05/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:16-cr-00062-LRH-EJY
 4
                   Plaintiff,                               ORDER
 5
            v.
 6
     HAKIM RYDELL BRANCHE-JONES,
 7
                   Defendant.
 8
 9
10          Based on the representations of the parties, the Court finds good cause to continue the

11   sentencing hearing. IT IS THEREFORE ORDERED that the sentencing hearing currently

12   scheduled for Wednesday, October 7, 2020 at 1:15 p.m., be vacated and continued to

13   Tuesday, December 29, 2020, at 1:15 p.m. before District Judge Larry R. Hicks in Las Vegas

14   Courtroom to be announced at a later time.
                                                    This is good LRH signature


15
            DATED this 5th day of October 2020.
16
17
18
19
                                                    UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
                                                    3
